Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE




THIS SEPARATION AGREEMENT AND GENERAL RELEASE ("Agreement") dated as of July 23,
2012, is made and entered into by and between Donald W. Rowley, (“Employee") and
DECISIONPOINT SYSTEMS, INC., a Delaware corporation ("Company").


I.           ACKNOWLEDGMENTS


Employee and Company acknowledge the following facts as the basis for entering
into this Separation Agreement and General Release:


A.           Employee's voluntary resignation as CFO of the Company shall be
effective July 23, 2012. Employee and Company mutually desired to transition
their relationship, to do so as amicably as possible, and to eliminate any
possibility of future disputes.


B.           The parties recognize that, apart from this Agreement, Company is
not obligated to provide Employee with the benefits hereunder.


C.           By the terms of this Agreement, Employee and Company intend that
all claims they have or may have against each other shall be forever discharged
and released.


D.           Based upon the foregoing, Employee and Company agree as set forth
below.


II.           CONSIDERATION


A.           Employee represents, understands and agrees that his position of
CFO with the Company shall terminate as of July 23, 2012 and as an employee on
the date hereof, however, Employee agrees to assist on a limited basis when
requested with vendor relationships and other matters as may be mutually agreed
upon through December 31, 2012. If Company is contacted with any requests for
references, Company will instruct its Human Resources Department only to release
earnings information and verify job title, dates of employment, and to respond
to any further inquiries with the statement that Company policy limits its
response to the foregoing.


B.           Company shall, in consideration of Employee’s service to Company as
co-founder with Nicholas Toms and for the General Release and the terms,
conditions and provi­sions contained in this Separation Agreement and General
Release, pay to Employee the specific amount of TWO HUNDRED FIVE  THOUSAND TWO
HUNDRED NINETY-TWO DOLLARS ($205,292) as severance pay, payable in equal
installments in accordance with the normal Company payroll cycle, for the period
beginning on August 1, 2012 and continuing through December 31, 2012, in such a
manner so that the total amount is fully paid no later than December 31,
2012.  All payments will be subject to normal payroll tax withholding.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
C.           Commencing as of the date hereof, and continuing through December
31, 2012, the Company agrees to provide the Employee with health insurance
coverage with the same Company and Employee contribution amounts towards
coverage, including “opt out” payments will be payable for declining to
participate in the coverage. Employee acknowledges and agrees that if he wishes
to continue COBRA health care coverage following December 31, 2012, he must pay
the full, applicable premiums himself. Employee also understands that the cost,
scope and length of his health care continuation coverage after December 31,
2012 will be as required by the COBRA statute.


D.           The Company agrees to reimburse the Employee for itemized and
approved job related expenses to be submitted by the Employee.


E.           In the event the Company’s Management receives a deal bonus with
respect to the closing of the Apex acquisition, Employee will be entitled to
participate in the same manner as Management.


F.           Employee will take over from the Company the life insurance policy
number 19015019 which the Company will transfer into the Employee’s name.  The
Employee understands that he will be responsible for all future premiums.


G.           The Company represents and agrees that, separate and unrelated to
the consideration and/or benefits described herein, it owes accounts payable
including accrued interest as of July 31, 2012 due to the Employee with an
outstanding balance of EIGHT HUNDRED NINETY THOUSAND SIX HUNDRED
THIRTY-THREEDOLLARS ($890,633) which is subject to the attached Accounts Payable
Payment Plan.  Notwithstanding anything contained within this Agreement, the
Accounts Payable Payment Plan is a separate agreement, fully enforceable on its
own terms, and is not dependent or contingent upon, or in any way merged into,
the terms and conditions of this Agreement, and is fully enforceable upon its
own terms without regard for or reference to this Agreement.


H.           The Company agrees that the Employee will be entitled to notice of,
and will have the right to be an observer at all formal meetings of the Board of
Directors during the portion of the meetings in which budgets, acquisitions,
financial performance, and financing matters are discussed.  Such observer
status shall continue until Employee is fully repaid on the payable amounts
referred to in Section II. G. above.  Employee agrees to interact regarding
Company matters with the Board of Directors only and not with other employees of
the Company.


I.           Subject to the Company Underwriter’s approval, the Company agrees
that if they do a registered offering of the Company’s securities that the
Company would use its commercially best efforts to include the Employee’s shares
of common stock in that offering.  If the Company is ultimately unable to
include the Employee’s shares of common stock in such registered offering, there
will be no remedies available to the Employee as a result of this event,
including that the Employee will not have the right to require the Company to
redeem such shares.


J.           Employee understands and agrees that his stock options will expire
30 days from his termination date in accordance with the terms of the Company’s
employee stock option plan.


K.           Employee shall assume all responsibility for, and shall indemnify
and hold the Company and the Released Parties (as set forth below) harmless
against and from any and all claims, losses, damages, liability, suits, actions,
judgments, costs, demands, deficiencies, levies, assessments, executions,
penalties, and expenses resulting from any liability or claim of liability for
failure to pay or withhold amounts assessed or found to be due to any federal,
state or local government or agency thereof, including federal and state
withholding taxes and social security taxes, resulting from the treatment of the
payments, conditions and considerations set forth in this Agreement.


L.           Employee acknowledges and agrees that at the time of the execution
of this Agreement, he shall have received all earned wages and other benefits
including accrued but unused vacation pay that was due to him under all
applicable Company policies.


M.           Employee acknowledges and agrees that no other benefits or
payments, other than those shown under Section II. of this Agreement, will be
accrued by or payable to the Employee.


III.           TERMINATION AND SEVERABILITY


A.           It is agreed that the benefits contained in this Separation
Agreement and General Release which flow to Employee from Company, except for
the Accounts Payable Payment Plan, are subject to termination, reduction or
cancellation in the event that employee takes any action or engages in any
conduct deemed by Company to be in violation of this Agreement.


B.           The provisions of this Agreement are severable, and if any part of
it is found to be unenforceable, the other para­graphs shall remain fully valid
and enforceable. This Agreement shall survive termination of any arrangements
contained herein.
 
 
 
2

--------------------------------------------------------------------------------

 

 
 
IV.
GENERAL RELEASE



A.            As a material inducement to this Separation Agreement and General
Release, Employee, individually, and his successors, assigns, heirs,
consultants, attorneys, and agents (collectively, "Releasors"), and each of or
all of them, agree to fully and forever release and discharge Company, its
parent, subsidiaries, and affiliates, and each of their respective officers,
directors, stockholders, employees, agents, consultants, and attorneys
(collectively, "Releasees"), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controver­sies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys' fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights under federal, state or local laws
prohibiting age or other forms of discrimination, workers' compensation claims,
claims growing out of any legal restrictions on Company's right to terminate its
employees including, but not limited to, Employee's employment with Company
and/or the termination of that employment ("claim" or "claims"), which Employee
now has, owns or holds, or claims to have, own or hold, or which Employee at any
time heretofore had, owned or held, or which Employee at any time hereinafter
may have, own or hold, or claim to have, own or hold against each or any of the
Releasees.


V.           CONFIDENTIALITY


A.           Employee agrees that he will not speak disparagingly of the Company
and any of the Release­es subject to Section V. Item B and D below. Company
agrees that it and Releasees will not speak disparagingly of the Employee.


B.           Without limiting the generality of the foregoing confidentiali­ty
provision, Employee agrees, covenants and repre­sents that he will not hereafter
disclose, to any third party, other than his financial and tax advisors, his
wife and his attorneys, any facts or information relating in any way to his
employment environment of the Company, his resignation, or the terms of this
Agreement, without first obtaining the written consent of the Company.


C.           Except as it relates to the business and operation of iTEK
Services, Inc. prior to its divestiture by the Company, Employee understands and
agrees that any confidential and/or proprietary information acquired in the
course of his employment with Company, or its parent, predecessors, or their
subsidiaries, shall be kept strictly confidential, shall not be communicated to
any third party, and shall not be used on Employee’s behalf or on behalf of any
third party.


D.           Notwithstanding any provision herein to the contrary, in the event
that Employee hereafter becomes obligated by mandatory applicable law,
regulatory rule or judicial or administrative order to disclose confidential
information or any portion thereof, to any governmental authority or court,
Employee shall immediately notify the Company thereof of each such requirement
and identify the information so required thereby, so that the Company may seek
an appropriate protective order or other remedy with respect to narrowing the
scope of such requirement and/or waive compliance by the recipient with the
provisions of this Agreement.
 
 
If, in the absence of such protective order or other remedy, Employee is
nonetheless required by mandatory applicable law to disclose any part of the
confidential information which is disclosed to it hereunder to any governmental
authority or court, the Employee may disclose such confidential information
without liability hereunder, provided that the Employee shall furnish only such
portion of the confidential information as is legally required to be disclosed
and only to the extent required by law.
 
 
3

--------------------------------------------------------------------------------

 


VI.           TRADE SECRETS AND RECORDS


A.           Except for materials provided to Employee post-employment related
to ongoing financial matters while a Board Observer under Section II. Item H.,
upon termination of employment, Employee agrees to turn over to Company all
records in any form, including computer records in any form, kept by Employee or
in Employee’s possession, pertaining to work done by Employee during the course
of said employment.  Employee agrees not to take with him any such records
relating to the processes, discoveries, employees, clients or customers of
Company.


B.            Except as it relates to the business and operation of iTEK
Services, Inc. prior to its divestiture by the Company, Employee agrees that
during the term of his employment with Company, Employee had access to and
became acquainted with information of a confidential, proprietary or secret
nature which is or may be either applicable to or related in any way to the
present or future business of the Company, the research and development or
investigation of the Company or the business of any customer of the Company. For
example, trade secret information includes, but is not limited to, devices,
processes and compilations of information, records, specifications and
information concerning customers or vendors.  Employee shall not disclose any of
the above-mentioned trade secrets, directly or indirectly, or use them in any
way following Employee’s voluntary resignation.  Employee further agrees that
all customers of the Company, which Employee serviced during Employee’s
employment by Company and all prospective customers from whom Employee has
solicited business while in the employ of Company, shall be solely the customers
of the Company.


C.           Employee agrees that Company has invested substantial time and
effort in assembling its present staff of personnel. Accordingly, Employee
agrees that for a period of twelve (12) months after termination of his
employment, Employee will not directly or indirectly induce or solicit any of
the Company's employees to leave their employment with Company.


D.           The Company reserves it rights to seek injunctive relief, specific
performance, other equitable remedies or any remedies at law in the event
Employee breaches the provisions of the Section VI.  Employee further
acknowledges that a breach of this Section VI will irreparably and continually
damage the Company and the Company will be entitled to an injunction stopping
Employee from breaching or continuing to breach his obligations under Section
VI.
 
VII.           ADDITIONAL PROVISIONS


A.           It is further agreed for the above consideration that Releasors and
Releasees will bear their own costs, expenses and attorneys' fees in connection
with this Separation Agreement and General Release and all the events and
circumstances which form the basis for execution of this Separation Agreement
and General Release.


B.           Employee hereby warrants that prior to the execution of this
Separation Agreement and General Release, he was given the opportunity to
consult with an attorney of his own choosing and to review the contents and the
legal effect of this Separation Agreement and General Release with an attorney
and is executing this Separation Agreement and General Release voluntarily, with
full and complete knowledge of the legal and binding effect of this Separation
Agreement and General Release.


C.           Employee expressly waives or relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance of such specific waiver of
Section 1542.  Section 1542 of the Civil Code of the State of California states
as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the parties, Employee
expressly acknowledges that this Separa­tion Agreement and General Release is
intended to include in its effect, without limitation, all Claims which Employee
does not know or suspect to exist in his favor, at the time of execution hereof,
and that this Separation Agreement and General Release contemplates the
extinguishment of any such Claim or Claims.
 
 
 
4

--------------------------------------------------------------------------------

 

 
D.           As a further material inducement to Company to enter into this
Separation Agreement and General Release, Employee hereby agrees to indemnify
and hold each and all of the Releasees harmless from and against any and all
loss, costs, damages, or expenses, including, without limitation, attorneys'
fees incurred by Releasees, or any of them, arising out of any breach of this
Separation Agreement and General Release by Employee or the fact that any
representation made herein by Employee was false when made.


E.           This Separation Agreement and General Release shall not in any way
be construed as an admission by Company that it has acted wrongfully with
respect to Employee or any other person, or that Employee has any rights
whatsoever against Company, and Company specifically disclaims any liability to
or wrongful acts against Employee or any other person, on the part of itself,
its employees or its agents.
F.           Employee represents that he has not filed any complaints or charges
or lawsuits against Company with any governmen­tal agency or any court, and that
he will not do so at any time hereinafter; provided, however, this shall not
limit Employee from filing a lawsuit for the sole purpose of enforcing
Employee's rights specifically under this Separation Agreement and General
Release.


G.           Employee represents and acknowledges that in executing this
Separation Agreement and General Release he does not rely and has not relied
upon any representation or statement of the Releasees or by any of the
Releasees' agents, representatives, consultants or attorneys with regard to the
subject matter, basis or effect of this Separation Agreement and General Release
or otherwise.


H.           Except for the Accounts Payable Payment Plan, this Separation
Agreement and General Release sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof. This Agreement shall not be orally modified. This Agreement may only be
modified by a written agreement signed by Employee and the Company. The parties
have read this Agreement and they are fully aware of its contents and of its
legal effect.


I.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California.


J.           The Company and the Employee mutually consent to resolve by
arbitration all claims or controversies ("claims") which arise out of this
Agreement that the Company may have against Employee or that Employee may have
against Company, specifically excepting from this provision the Company’s right
to pursue an action in court against the Employee under Section VI above. The
claims covered by this Section include claims for breach of contract or covenant
(express or implied). The Company and Employee further agree that any
arbitra­tion shall be in accordance with the then current Model Employment
Arbitration Procedures of the American Arbitration Association ("AAA") and be
conducted before an arbitrator who is licensed to practice law in the State of
California.


K.           This Agreement is subject to the terms of the Older Workers Benefit
Protection Act of 1990 ("OWBPA"). The OWBPA provides that an individual cannot
waive a right or claim under the Age Discrimination in Employment Act ("ADEA")
unless the waiver is knowing and voluntary. Pursuant to the terms of the OWBPA,
Employee acknowledges that he has executed this Agreement voluntarily and with
full knowledge of its consequenc­es. Employee further acknowl­edges and agrees
that: (1) this Agreement has been written in a manner that is calculated to be
understood, and is understood, by Employee; (2) the release provisions of
Section IV, above, apply to any rights Employee may have under the ADEA,
including the rights to file a claim for age discrimination against Releasees
with the Equal Employment Opportunity Commission or the California Department of
Fair Employment & Housing, and to file a lawsuit against Releasees for age
discrimination; (3) the release provisions of Section IV do not apply to any
rights or claims Employee may have that arise after the date he executes this
Agreement; (4) Employee has been advised in writing pursuant to this Section VII
to consult with an attorney prior to executing this Agreement; (5) Employee
shall have twenty-one (21) days from the date this Agreement is presented to
him, in which to consider this Agreement and whether or not he will enter into
it although he may, in the exercise of his own discretion, sign or reject it at
any time before the twenty-one (21) day period expires; (6) that, at any time
within seven (7) days after executing this Agreement, Employee may revoke the
Agreement; and, (7) this Agreement shall not become effective or enforceable
until the revocation period has passed.


 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
L.           Employee acknowledges that he is permitted, if he so chooses, a
minimum of twenty-one (21) days to consider this Agreement before signing it. 
He also understands that he has seven (7) days from the date he signs this
Agreement to revoke this Agreement and render it null and void.  Any such
revocation must be by writing and delivered to Nicholas Toms, before the
expiration of this seven-day period.  Until the expiration of this seven-day
period, this Agreement shall have no binding effect.  The expiration of the
seven (7) day revocation period shall become the effective date of the
Agreement.




PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN OR UNKNOWN CLAIMS.




 

Executed at   Irvine,  CA.,      (City)     (State)   this 23rd day of July,
2012.      

 
/s/ Donald W. Rowley
(Donald W. Rowley)


 

Executed at   Irvine,  CA.,      (City)     (State)   this 23rd day of July,
2012.      

 

/s/ Nicholas Toms
Nicholas Toms
 
(For Company)
 
Chief Executive Officer
(Title)

 
 
 
 
 
6